Mikoll, J.
(dissenting). I respectfully dissent. In my view County Court committed reversible error in declining to charge the defense of justification after being requested to do so by defense counsel. Although defendant did not testify, there was evidence from the testimony of witnesses for defendant that the handcuffs were being tightened on defendant, that defendant complained that the correction officer was hurting his arm and that defendant pulled his hand back into this cell, causing the officer’s hand to briefly go into the hatch. *888Thus, a question of fact was raised requiring jury consideration of the defense (see, People v Padgett, 60 NY2d 142; People v Ingrassia, 118 AD2d 587). Consequently, the judgment should be reversed and a new trial ordered.